Name: 2007/668/EC: Council Decision of 25 June 2007 on the exercise of rights and obligations akin to membership ad interim by the European Community in the World Customs Organisation
 Type: Decision
 Subject Matter: international affairs;  cooperation policy;  world organisations
 Date Published: 2007-10-18

 18.10.2007 EN Official Journal of the European Union L 274/11 COUNCIL DECISION of 25 June 2007 on the exercise of rights and obligations akin to membership ad interim by the European Community in the World Customs Organisation (2007/668/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, in conjunction with the second subparagraph of Article 300(2) thereof, Whereas: (1) The Council decided on 19 March 2001 to authorise the Commission to negotiate on behalf of the European Community, the accession of the European Community to the World Customs Organisation (1). (2) The Convention establishing a Customs Cooperation Council is expected to be amended by the Council of the World Customs Organisation at its 109th/110th session in June 2007 to allow customs or economic unions, including the European Community to acquire membership of the World Customs Organisation. (3) The Member States of the European Community should support that draft amendment which, after its adoption by the Council of the World Customs Organisation, would allow the Communitys accession to the amended Convention. (4) Following exploratory talks with the World Customs Organisation, the European Community and the World Customs Organisation examined the possibility for the European Community to exercise the rights and obligations akin to those of Members of the World Customs Organisation pending the ratification of the amended Convention establishing a Customs Cooperation Council by all Members of the World Customs Organisation. (5) The European Community is expected to be in a position to assume these rights and obligations in the framework of the Convention establishing a Customs Cooperation Council in matters of Community competence. (6) The Members States of the European Community maintain their status in the World Customs Organisation. (7) Both the European Community and its Member States have competence in the areas covered by the Convention establishing a Customs Cooperation Council. (8) For matters falling under European Community competence a European Community position must be established. For matters falling partly within Community competence, Member States of the European Community should strive to adopt a common position to ensure the unity of external representation of the European Community and its Member States. (9) In view of the above the Council should provide for the exercise of rights and obligations akin to membership ad interim by the European Community in the World Customs Organisation, including the payment of an annual contribution, HAS DECIDED AS FOLLOWS: Sole Article 1. The Member States of the European Community shall vote in favour of the Council of the World Customs Organisation decision according to which the European Community shall, as an interim measure, be granted rights akin to those enjoyed by World Customs Organisation Members, subject to the conditions contained therein. 2. The European Community accepts the rights and obligations akin to those of World Customs Organisation members as laid down in the World Customs Organisation Council decision pending the entry into force of the amendment of the Convention establishing a Customs Cooperation Council. 3. The European Commission is authorised to communicate to the World Customs Organisation that the European Community accepts the rights and obligations akin to those of World Customs Organisation members and to submit to the World Customs Organisation the required declaration of competence as specified in the Annex. 4. The European Community shall pay an annual contribution to the World Customs Organisation to strengthen the work of the World Customs Organisation and to cover additional administrative expenses as of 1 July 2007. Done at Luxembourg, 25 June 2007. For the Council The President A. SCHAVAN (1) The World Customs Organisation was established by Convention establishing a Customs Cooperation Council (signed on 15 December 1950). The Convention came into force in 1952. In 1994 the Customs Cooperation Council adopted the working name World Customs Organisation, to more clearly reflect its scope. Presently the World Customs Organisation has 171 members. ANNEX Declaration of competence by the European Community in matters covered by the Convention establishing a Customs Cooperation Council In accordance with the Treaty establishing the European Community, as amended, this declaration sets out the competence that the Member States of the European Community have transferred to the European Community in matters governed by the Convention establishing a Customs Cooperation Council. The European Community declares that it has, in accordance with Articles 131 to 134 of the Treaty establishing the European Community, exclusive competence on common commercial policy. The European Community may conclude international agreements whenever the internal competence has already been used in order to adopt measures for implementing common policies or if international agreement is necessary to obtain one of the European Communitys objectives. The European Communitys external competence is exclusive to the extent to which an international agreement affects internal European Community rules or alters their scope. Where this is the case, it is not for the Member States of the European Community but for the European Community to enter into external undertakings with third States or International Organisations. A list of measures concerning customs matters adopted by the Community is provided for in the list of legal instruments in the Annex to this Declaration. The exercise of competence which Member States of the European Community have transferred to the European Community pursuant to the Treaties is, by its nature, liable to continuous change. The European Community therefore reserves the right to adjust the declaration. Annex EC LEGISLATION Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code Council Decision 2003/231/EC of 17 March 2003 concerning the accession of the European Community to the Protocol of Amendment to the International Convention on the simplification and harmonisation of customs procedures (Kyoto Convention) Directive 2002/6/EC of the European Parliament and of the Council of 18 February 2002 on reporting formalities for ships arriving and/or departing from ports of the Member States of the Community Council Decision 80/271/EEC of 10 December 1979 concerning the conclusion of the Multilateral Agreements resulting from the 1973 to 1979 trade negotiations (OJ L 71, 17.3.1980, p. 1). Several joint committee decisions with third countries, e.g. 2006/343/EC: Decision No 2/2005 of the EC-Iceland Joint Committee of 22 December 2005 amending Protocol 3 to the Agreement, concerning the definition of the concept of originating products and methods of administrative cooperation Council Decision 87/369/EEC of 7 April 1987 concerning the conclusion of the International Convention on the Harmonized Commodity Description and Coding System and of the Protocol of Amendment thereto Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff Commission Regulation (EC) No 1549/2006 of 17 October 2006 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff Articles 26 and 133 of the Treaty establishing the European Community Council Regulation (EC) No 2505/96 of 20 December 1996 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products and amending Regulation (EC) No 3059/95 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products (first series 1996) Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community as amended Council Regulation (EC) No 2026/97 of 6 October 1997 on protection against subsidized imports from countries not members of the European Community as amended Council Regulation (EC) No 3285/94 of 22 December 1994 on the common rules for imports and repealing Regulation (EC) No 518/94 as amended Council Regulation (EC) No 515/97 of 13 March 1997 on mutual assistance between the administrative authorities of the Member States and cooperation between the latter and the Commission to ensure the correct application of the law on customs and agricultural matters Council Regulation (EEC) No 3677/90 of 13 December 1990 laying down measures to be taken to discourage the diversion of certain substances to the illicit manufacture of narcotic drugs and psychotropic substances Commission Regulation (EEC) No 3769/92 of 21 December 1992 implementing and amending Council Regulation (EEC) No 3677/90 laying down measures to be taken to discourage the diversion of certain substances to the illicit manufacture of narcotic drugs and psychotropic substances Council Regulation (EC) No 111/2005 of 22 December 2004 laying down rules for the monitoring of trade between the Community and third countries in drug precursors Council Regulation (EC) No 1383/2003 of 22 July 2003 concerning customs action against goods suspected of infringing certain intellectual property rights and the measures to be taken against goods found to have infringed such rights Regulation (EC) No 1889/2005 of the European Parliament and of the Council of 26 October 2005 on controls of cash entering or leaving the Community Regulation (EC) No 648/2005 of the European Parliament and of the Council of 13 April 2005 amending Council Regulation (EEC) No 2913/92 establishing the Community Customs Code Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code Convention between the European Economic Community, the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation, on a common transit procedure of 20 May 1987 Council Decision 93/329/EEC of 15 March 1993 concerning the conclusion of the Convention on Temporary Admission and accepting its Annexes